129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John T. MACLIN, Appellant,John J. CALLAHAN, Commissioner of Social Security, Appellee.
No. 97-1921.
United States Court of Appeals, Eighth Circuit.
Submitted:  October 16, 1997Filed:  October 31, 1997

Appeal From the United States District Court for the District of Minnesota.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
John T. Maclin appeals the district court's1 order granting summary judgment affirming the Commissioner's decision to deny Maclin disability insurance benefits (DIB) and supplemental security income (SSI).  After a careful review of the record and the parties' submissions we conclude substantial evidence on the record as a whole supports the ALJ's conclusion that Maclin was engaged in substantial gainful activity during the period for which he seeks benefits, and thus was ineligible for DIB or SSI.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
A true copy.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota, adopting the report and recommendation of the Honorable Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota